Citation Nr: 1605802	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of dental trauma and/or temporomandibular joint syndrome (TMJ).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of dental trauma and/or TMJ.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the District of Columbia Army National Guard from June 1962 through August 1969.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

During the pendency of the appeal, a September 2015 RO decision granted the Veteran's previously appealed claims of entitlement to service connection for temporomandibular joint syndrome (TMJ), rated as 10 percent disabling effective June 21, 2006, and entitlement to service connection for a dental condition (traumatic loss of teeth 9, 22-25), rated as noncompensable effective June 21, 2006.  As this decision represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability ratings or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in May 2014.  

These matters were previously remanded by the Board in August 2014 in order to obtain outstanding VA treatment records and service treatment records, as well as to afford the Veteran VA examinations regarding his claims of entitlement to service connection for an acquired psychiatric disorder and gastroesophageal reflux disease (GERD).  As discussed below, the Board finds there has been substantial compliance with prior remand directives regarding the Veteran's claim of entitlement to service connection for tinnitus, such that an additional remand is not required concerning that issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

However, as discussed below, there has not been substantial compliance with prior remand directives concerning the issues of entitlement to service connection for an acquired psychiatric disorder (to include anxiety, depression, and posttraumatic stress disorder (PTSD)), to include as secondary to service-connected residuals of dental trauma and/or temporomandibular joint syndrome (TMJ); and entitlement to service connection for GERD, to include as secondary to service-connected residuals of dental trauma and/or TMJ; therefore, these issues are addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Tinnitus did not have onset during the Veteran's periods of ACDUTRA or INACDUTRA, did not manifest to a compensable degree within one year of such service, and is not otherwise etiologically related to such service.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  According to the record, the Veteran was provided with adequate notice regarding his service connection claim within a June 2006 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, SSA disability records, and lay statements in support of the Veteran's claim; all such records have been associated with the claims file.  

Notably, following the August 2014 Board remand, the RO obtained available service treatment records from August 1964 when the Veteran was hospitalized at Valley Forge Army General Hospital.  To the extent that a July 2015 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates additional service treatment records from the Army Reserve Hospital in Indian Town Gap, Pennsylvania, and Walter Reed Army Hospital in Washington, DC, are unavailable, the Board finds that additional remand to obtain such records is not required, as further efforts to obtain such records would be futile.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  
Given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required regarding the Veteran's claim of entitlement to service connection for tinnitus.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Indeed, after a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue decided herein have been obtained and associated with the Veteran's claims file.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for tinnitus.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record, including the Veteran's service treatment records, does not reveal evidence establishing that his currently diagnosed tinnitus first manifested during active service or within one year of service discharge.  Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his tinnitus is associated with his active service.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Additionally, there is no evidence that the Veteran has experienced symptoms of tinnitus continuously since service; rather, he has reported that such symptoms began years after service discharge, in the early 1980s.  Consequently, a VA examinations regarding his claim of entitlement to service connection for tinnitus is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim decided herein which has not been obtained.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Tinnitus  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active military, naval, or air service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Likewise, active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110.  

For certain chronic disorders, including organic diseases of the nervous system such as tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for tinnitus due to acoustic trauma during active service.  He has further reported that symptoms of tinnitus first appeared spontaneously in the early 1980s.  

Post-service VA and private treatment records reflect that the Veteran currently suffers from tinnitus.  Specifically, private treatment records from May 1984 first document his report of ringing in his ears which began earlier that month.  Subsequent private treatment records from May 2002 and June 2002 document his reports of chronic tinnitus which occurred spontaneously and had remained constant for eighteen years.  

Service treatment records do not document any complaints, treatment, or diagnosis of tinnitus.  However, the Veteran's service personnel records document his military occupational specialty (MOS) as a military policeman, which is consistent with in-service noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position, such as a military policeman, is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  

Therefore, the only remaining question is whether the Veteran's current tinnitus is related to his in-service noise exposure.  

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he has experienced tinnitus.  See Layno, 6 Vet. App. at 470.  However, as discussed above, the Veteran has consistently reported that his tinnitus began spontaneously in the early 1980s.  Moreover, his lay reports are consistent with private treatment records from May 1984 which document his report of ringing in his ears which began earlier that month, and later reports in 2002 of chronic tinnitus for eighteen years.  

Initially, the Board notes that there is no probative evidence that the Veteran's tinnitus first manifested during active service or within one year of service discharge; therefore, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Notably, the only evidence that the Veteran's tinnitus is related to his active service is the Veteran's own lay assertions.  As noted above, the Veteran's statements regarding his symptoms of tinnitus are probative evidence that he currently experiences tinnitus as a disability.  See Charles, 16 Vet. App. at 374; see also Layno, supra.  However, to the extent that the Veteran's statements further assert a nexus between his tinnitus and his active service, to include in-service noise exposure as a military policeman, such statements are afforded little probative value, as the Veteran is not shown to possess expert audiological expertise in order to render a nexus opinion regarding tinnitus with onset approximately fifteen years after service discharge.  See Jandreau, 492 F.3d at 1376-77.  

In sum, there is no probative evidence of record to support the Veteran's claim of service connection for tinnitus.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder (to include anxiety, depression, and posttraumatic stress disorder (PTSD)), to include as secondary to service-connected residuals of dental trauma and/or temporomandibular joint syndrome (TMJ); and entitlement to service connection for GERD, to include as secondary to service-connected residuals of dental trauma and/or TMJ.  Specifically, a remand is required to obtain adequate addendum VA examinations and/or opinions regarding the Veteran's secondary service connection claims.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the August 2014 Board remand specifically requested that a VA examiner opine whether it was at least as likely as not that the Veteran's GERD was caused or aggravated by any service-connected dental trauma residuals and/or TMJ, to include by making the Veteran less capable of chewing/digesting food.  The October 2014 gastroesophageal conditions examination report documents the VA examiner's conclusion that the Veteran's GERD was less likely than not related to his in-service dental injury and fractured jawbone.  The examiner noted that the Veteran's developed GERD in 1983, well after service discharge, and that a review of medical literature showed no relationship between his GERD, including upright acid reflux, and previous dental/jaw trauma.  Significantly, as the Veteran was subsequently awarded service connection for additional residuals of dental trauma and TMJ, the October 2014 VA examiner did not address specifically whether his GERD was caused or aggravated by such conditions, to include by making the Veteran less capable of chewing/digesting food.  As such, the October 2014 VA opinion is inadequate and does not meet substantial compliance with the August 2014 Board remand directives; therefore, upon remand, an adequate VA psychiatric opinion must be obtained with fully addresses all relevant evidence and whether the Veteran's GERD is caused or aggravated by any service-connected residuals of dental trauma and/or TMJ, with a clear discussion of the effects on the Veteran's ability to chew and/or digest food.  See Barr, 21 Vet. App. at 312; see also Stegall, supra.  

Similarly, the August 2014 Board remand specifically requested that a VA examiner opine whether any current acquired psychiatric disorder, to include anxiety, depression, or PTSD, was caused or aggravated by any service-connected dental trauma residuals and/or TMJ, including a discussion of the impact on the Veteran's ability to eat food and the pain associated with chewing.  At the October 2014 VA psychiatric examination, the VA examiner concluded that the Veteran did not meet the diagnostic criteria for a psychiatric disorder.  The examiner noted that the Veteran did not endorse symptoms of PTSD, depression, or anxiety and did not report any symptoms related to his ability to eat food or pain associated with chewing.  However, while the Veteran may not have endorsed such symptoms upon examination in October 2014, he has reported such symptoms during the pendency of the appeal.  Significantly, the examiner failed to discuss these lay reports, or the medical treatment records which document the Veteran's reports of psychiatric symptoms and potential PTSD and depression diagnoses.  As such, the October 2014 VA opinion is inadequate and does not meet substantial compliance with the August 2014 Board remand directives; therefore, upon remand, an adequate VA psychiatric opinion must be obtained with fully addresses all the relevant lay and medical evidence of record.  Moreover, following the October 2014 VA psychiatric examination, the Veteran was granted service-connection for additional residuals of dental trauma and TMJ; therefore, any addendum opinion must also address whether the Veteran has a current acquired psychiatric disorder which is caused or aggravated by any service-connected residuals of dental trauma and/or TMJ.  See Barr, supra; see also Stegall, supra.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the October 2014 gastroesophageal conditions examination.  If she is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current GERD is (a) caused or (b) aggravated (permanently worsened in severity beyond its normal progression) by any service-connected residuals of dental trauma and/or TMJ, with a clear discussion of the effects on the Veteran's ability to chew and/or digest food.  

2.  Obtain an addendum opinion from the VA examiner who provided the October 2014 psychiatric examination.  If she is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran has a current acquired psychiatric disorder, to include anxiety, depression, and PTSD, which is (a) caused or (b) aggravated (permanently worsened in severity beyond its normal progression) by any service-connected residuals of dental trauma and/or TMJ.  In providing the requested opinion, the examiner must include a clear discussion of all relevant lay and medical evidence of record, including the Veteran's lay reports of psychiatric symptoms, medical treatment records which document such reports and potential PTSD and depression diagnoses, and any resulting psychiatric impact from the Veteran's impaired ability to eat food and the pain associated with chewing.  

3.  After the above development, review the resulting opinions to ensure their adequacy.  If any resulting opinion is inadequate for any reason, the matter must be returned to the VA examiner for corrective action.  

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder (to include anxiety, depression, and posttraumatic stress disorder (PTSD)), to include as secondary to service-connected residuals of dental trauma and/or temporomandibular joint syndrome (TMJ); and entitlement to service connection for GERD, to include as secondary to service-connected residuals of dental trauma and/or TMJ.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


